Citation Nr: 0027815	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  98-13790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for impotence.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had verified active military service from 
February 1969 to September 1984.  He also had unverified 
active military service prior to that.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claim seeking 
entitlement to service connection for impotence.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service medical records show that the veteran was 
seen for impotence on several occasions in 1984.  

3.  The veteran has a current diagnosis of male sexual 
dysfunction.  

4.  The veteran's male sexual dysfunction is related to the 
impotence for which he sought treatment in service. 


CONCLUSION OF LAW

Service connection for impotence is granted.  38 U.S.C.A. 
§ § 1110, 5107 (West 1991), 38 C.F.R. § § 3.102, 3.303 
(1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran was seen for 
impotence and erectile dysfunction in 1984.  The veteran was 
seen in April 1984, and it was noted that since February, he 
had no erections.  It was noted that he had no other change 
in status.  In May 1984, the veteran was provisionally 
diagnosed with erectile impotence.  On June 6, 1984, the 
examiner provided an impression of probable organic 
impotence, unknown etiology.  

On June 22, 1984, an examiner provided an impression of 
normal neurologic examination, no evidence of neurogenic 
dysfunction to explain impotence.  The examiner stated that 
he agreed with the psychiatric evaluation in that one could 
not discount the potential effect of the veteran's 
forthcoming retirement after 30 years in the Corps.  The 
examiner stated that he was not quite ready to dismiss the 
veteran's recent chest pains as being contributory as well 
from a psychogenic viewpoint.  The examiner stated that if a 
penile prosthesis was considered, that it should have been 
entertained only after some time had passed.  Examination 
showed that a detailed neurologic examination was entirely 
normal.  

At the veteran's separation examination in June 1984, his 
genitourinary system was evaluated as normal.  On the 
veteran's report of medical history form from June 1984, he 
did not describe impotence or erectile dysfunction.  

Copies of treatment records were submitted from the Atlantic 
Urological Associates and the Halifax Medical Center from 
1993.  The records show that the veteran underwent a laser 
transurethral resection in September 1993.  

Copies of treatment records were submitted from the Atlantic 
Urological Associates from 1997.  In May 1997, the veteran 
was seen and stated that he had been having trouble with his 
erections for the last 10 years or so, but that over the last 
couple of months, he had been unable to achieve an erection 
at all.  In June 1997, it was noted that the veteran had male 
sexual dysfunction.  

In the veteran's August 1997 Notice of Disagreement, he 
asserted that he continued treatment for impotence following 
his military retirement, and was seen several times at the 
Gainesville VA Medical Center.  He asserted that in 1988, he 
became one of Gainesville's first patients to receive a 
surgically implanted penile prosthesis.  He stated that in 
1994, he underwent surgery for the same condition at Halifax 
Medical Center, in Daytona Beach.  

In a March 1998 statement, the veteran asserted that at 
Gainesville VA Medical Center, he became one of the first 
patients to receive a surgically implanted penile prosthetic.  
He stated that in 1994, he had a second operation at Halifax 
Medical Center in Daytona Beach, and that his urologist 
performed laser surgery to try to correct the impotence, 
along with other urinary and bladder conditions.  

Copies of treatment records were submitted from the Atlantic 
Surgery Center from 1997 to 1999.  In August 1997, the 
veteran underwent a genitourinary penile prosthesis for male 
sexual dysfunction.  In September 1998, the veteran underwent 
a vapor transurethral resection of the prostate.  

The veteran was afforded a hearing before a member of the 
Board in July 2000, a transcript of which has been associated 
with the claims folder.  The veteran stated that the first 
time he started experiencing erectile dysfunction during 
service was approximately November 1983.  He testified that 
he did not have any kind of emotional distress or anything 
like that at that time.  He testified that he was not having 
any prostate problems at that time.  The veteran testified 
that he had difficulty urinating in 1984.  He stated that he 
continued having erectile dysfunction from 1984 until he had 
a prosthesis put in.  

He testified that he first started seeking civilian treatment 
for a bladder problem around 1985 or 1986.  He stated that 
from 1984 through 1986 he had complete sexual dysfunction as 
far as erectile problems.  He stated that a doctor talked 
about a prosthesis back then.  He testified that he had never 
taken the shot and that the pills had not worked.  He 
testified that from 1984 up until the point he had a 
prosthesis implanted, he had no erectile power.  He stated 
that even after he had the prosthesis implanted, he did not 
have erectile power to ejaculate.  He indicated that a doctor 
had never told him that his erectile dysfunction happened in 
service.  

He described a problem in service when he was doing physical 
therapy, and he was coming down a rope, and slammed into a 
mat.  He testified that in 1982, the doctor told him that he 
had a small testicle.  He stated that he had had two implants 
done.  He stated that he had a balloon put in around 1985 or 
1986 in Gainesville and that it lasted for 3 years.  He 
testified that the second implant did not help with erectile 
power, but only went to the urethra.  He testified that he 
was treated for bladder and urinary infections in service.  


Analysis

As a threshold matter, the Board notes that the veteran's 
claim for impotence is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  The Board is satisfied that all 
relevant facts with respect to the veteran's claim have been 
properly developed and no further assistance to the veteran 
is required to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit 
objective evidence that establishes that his current 
disability is the result of a disease or injury that either 
began in or was aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997). 

When, after consideration of all evidence and material of 
record there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (b) (West 1991).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (1999).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

The Court held that a veteran's statements regarding an 
observable disability and symptoms were competent as to the 
issue of continuity.  Falzone v. Brown, 8 Vet.App. 398, 405 
(1998).  

As described above, there are three necessary elements needed 
to grant service connection.  The veteran has clearly 
satisfied two of the three elements.  Namely, the evidence 
shows that the veteran has a current disability (in August 
1997, the veteran underwent a genitourinary penile prosthesis 
for male sexual dysfunction) and he was treated for a similar 
disease in service (the service medical records show that the 
veteran was seen on several occasions in 1984 for impotence).

Regarding the question of whether the veteran's current 
sexual dysfunction is related to the impotence for which he 
was treated in service, it is true that at separation in June 
1984, the veteran's genitourinary system was evaluated as 
normal.  Also, the veteran has not submitted treatment 
records for his genitourinary system from the time he left 
service in 1984 until 1993, when the veteran underwent a 
laser transurethral resection in September 1993.  

However, the veteran has consistently described suffering 
from impotence following service.  As the veteran is deemed 
to be an honest and sincere witness, it is determined that 
the veteran's testimony is credible regarding the question of 
whether he continued to suffer from impotence following 
service.  Falzone v. Brown, 8 Vet.App. 398, 405 (1998).

Based on the veteran's credible testimony, it is unlikely 
that the impotence noted in service resolved and a separate 
case of sexual dysfunction developed later.  It is noted that 
when the veteran was seen in service on June 22, 1984, the 
examiner entertained the possibility that a penile prosthesis 
might be needed at a later time.  Indeed, the veteran did 
undergo such a procedure in August 1997.  In summary, the 
evidence is in relative equipoise regarding the origin of the 
veteran's sexual dysfunction, or impotence.  Granting the 
veteran the benefit of the doubt, the evidence establishes 
that the veteran's current sexual dysfunction for which he 
underwent surgery in 1997 is related to the impotence for 
which the veteran first sought treatment in service in 1984.  
Thus, the grant of entitlement to service connection is 
warranted for impotence.  


ORDER

Entitlement to service connection for impotence is granted.




		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals


 



